Citation Nr: 9925398	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the RO.  

In February 1996, the Board remanded the claim for additional 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the left knee appeal has been obtained.

2.  The is no evidence corroborating the veteran's contention 
that he injured his left knee in service.



CONCLUSION OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Left knee

The Board finds that the veteran's claim is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When an appellant submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the appellant's claim, and that no further 
assistance to the appellant is required to comply with 
38 U.S.C.A. § 5107(a).

Regarding the well groundedness of the left knee claim, the 
Board notes that the veteran alleges that he injured his left 
knee in service.  Medical evidence shows current knee 
findings are consistent with the claimed injury in service.  
The veteran's allegations together with the medical evidence 
are sufficient to make the claim well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Continuity of 
symptomatology, however, is required where a condition noted 
during service is not shown to be chronic.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The veteran's service medical records show that the veteran 
was seen in December 1965 complaining of numbness of both 
knees.  The diagnostic impression was deferred, but possible 
hysteria was considered.  On February 20, 1966, the veteran 
reported that he had injured in right knee while playing 
ball.  He reported having had an operation in 1964 with a 
scar, medially.  The following day he returned complaining of 
pain along the medial portion of the right knee joint when 
actively extending and walking.  Aspiration of the knee 
revealed no fluid, and the diagnosis was muscle strain.  At 
his October 1966 separation examination, the veteran 
complained of a history of a trick or locked knee, but the 
examination revealed no abnormalities.  

In March 1969, the veteran filed a claim of service 
connection for right knee disability.  The claim was denied 
by the RO in October 1969 and again in June 1976.  

In January 1992, the veteran filed this claim alleging that 
he injured his left knee in June 1965 in "Phan Rang," 
Vietnam.  His service personnel records, however, shows that 
the veteran was stationed at Fort Benning, Georgia, in June 
1965.  Indeed, the evidence indicates that the veteran served 
in Vietnam from November 1965 to October 1966.  

At a personal hearing conducted at the RO in September 1993, 
the veteran testified that he hurt his left knee in 
approximately 1965.  He stated that he was playing baseball 
and that while running after the ball, "the knee became 
injured."  He alleged that it locked up on him and that, 
when he got back up, he could not walk.  He testified that he 
was seen by a medic who attempted to give him an injection of 
cortisone but that the cortisone would not go in.  He stated 
that he missed about one week of duty due to the injury.  He 
alleged that he currently had trouble walking, occasionally.  

In October 1993, a VA orthopedic examination was conducted.  
The veteran reported that he had injured his left knee in a 
"sports activity" in service.  He stated that he was 
treated with medication and two shots of cortisone following 
aspiration of the knee.  He reported that blood-tinged 
synovial fluid was aspirated from the left knee.  He 
complained of current pain and locking.  Examination revealed 
no instability, popliteal masses or patellar crepitus.  There 
was pain over the anterior medial joint.  The range of motion 
was from 0 to 130 degrees.  X-rays revealed calcification in 
the medial collateral ligament.  The diagnoses were those of 
probable lesion of the left medial meniscus and old injury to 
medial collateral ligament.  

Pursuant to February 1996 Board remand instructions, the RO 
requested of the veteran whether he was seeking service 
connection for the left or right knee.  Letters were sent to 
the veteran in March 1996, April 1998 and September 1998, but 
the veteran never responded.  Thus, given the veteran's 
statements and testimony, the Board must assume that the 
veteran seeks service connection for disability of the left 
knee.  

In February 1997, another VA orthopedic examination was 
conducted.  The veteran again stated that he had injured the 
left knee in 1965 while playing ball.  The veteran's gait was 
described as normal.  He complained of discomfort on toe 
walking, and he squatted to 95 to 100 percent with some 
discomfort of the left knee.  There was a scar on the 
anterior aspect of the right knee.  There was no swelling or 
deformity observed.  Thee was some anterior instability of 
both knees.  The diagnosis was status post right medial 
meniscectomy with anterior cruciate laxity and possible left 
meniscal tear with some anterior cruciate laxity.  

In May 1998, another VA orthopedic examination was conducted.  
X-rays revealed minimal degenerative changes in the left 
knee.  The remainder of the examination was essentially 
normal.  It was noted, however, that the examiner never 
received the veteran's claims folder for review.  

In September 1998, a final VA orthopedic examination was 
conducted.  The examiner diagnosed old trauma of the left 
knee with laxity of the anterior cruciate ligament; possible 
tear of the medial meniscus; and early osteoarthritis of the 
knee.  The examiner noted that the current knee findings were 
consistent with a history of an injury in service but that 
there was no documented history of a severe knee injury which 
would produce the current findings.  

In pertinent part, 38 C.F.R. § 3.304(d), the implementing 
regulation of 38 U.S.C.A. § 1154(b), provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.  

Here, the question of whether the veteran was a "combat" 
veteran need not be reached.  The veteran contends that he 
injured his left knee playing baseball.  The veteran has not 
alleged that he injured the knee in combat, and the Board 
finds that playing baseball is not consistent with the 
circumstances, conditions or hardships of combat service. 

The Board is cognizant of the recent medical evidence which 
found that his current left knee disability is consistent 
with a left knee injury in service.  Nonetheless, there is 
absolutely no evidence corroborating the veteran's allegation 
that he injured his left knee in service.  Indeed, except for 
the veteran's testimony, there is absolutely no evidence of a 
left knee injury in service.  

It is interesting that the veteran's description of the left 
knee injury and treatment in service is remarkably similar to 
the documented right knee injury in February 1966-although 
embellished somewhat.  Indeed, the veteran did injure his 
right knee playing ball in service, and an attempt was made 
to aspirate the right knee; but there was no fluid to 
aspirate.  

The Board finds that the veteran's reliability as an 
historian in this regard is questionable at best.  Regarding 
the left knee claim, the Board does not find the veteran's 
contentions and testimony to be credible.  Again, there is 
absolutely no evidence of a left knee injury in service until 
the veteran filed this claim in 1992, over 25 years after 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
left knee disability.  

II.  PTSD

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125 (a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. 
App 128 (1997).

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.

Here, there is VA medical evidence showing a diagnosis of 
PTSD attributable to the veteran's alleged stressors in 
service.  Thus, the Board finds the claim of service 
connection for PTSD to be well grounded.  38 U.S.C.A. § 5107.


ORDER

Service connection for a left knee disability is denied.

As the claim of service connection for PTSD is well grounded, 
the appeal is allowed to this extent subject to further 
action as discussed hereinbelow.


REMAND

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  The RO has made no attempts to 
obtain corroborating evidence of the veteran's alleged 
stressors.  

The Board is cognizant of the veteran's failure to respond to 
the RO's inquiries.  Nonetheless, the veteran described at 
his hearing and VA examinations various stressors.  The RO 
should again request the veteran to provide specific 
information concerning his alleged stressors and attempt to 
obtain corroborating evidence.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include providing specific details of the 
claimed stressful events during service, 
to include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the Court 
has held that requiring a claimant to 
provide this information to the VA does 
not represent an impossible or onerous 
task.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

3.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

4.  After undertaking any additional 
development deemed appropriate, including 
another VA psychiatric examination if 
indicated, the RO should review the 
veteran's claim.  Due consideration 
should be given to all pertinent laws, 
regulations, and Court decisions.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals







